Title: To John Adams from Thomas Welsh, 6 January 1794
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston Jany 6. 1794

This will be delivered by Dr. Appleton who has been my particular Friend ever since we were fellow Students at the University; I shall feel myself greatly obliged if you will be so good as to introduce him to the President.
The Doctor is able to give you Information of the State of Things here, of the Impression which the Accounts of the Peace procured for the Portuguese made upon the Merchants here; of the State of Electioneering for Governor; of the Zeal, Industry, and Progress of the Democratic Club. &c.—
Columbus you perceive has been clumsily and feebly I may say hypocritically assailed by Sullivan under the Signature of Americanus. Barnaveld, however has sallyed forth and with trusty weapons is making mortal Thrusts into the Vitals of his Adversary. The old Patriot remains as motionless as a statue he has never acted upon Dannery’s Application.
Mr. Welsh and I were at Quincy last Friday being the 3 Jnry. Mrs Adams is very well. I think I have not seen her Countenance more healthy for three or four Years. my Daughter Charlotte is with her on a Visit.
I am Sr. with great Respect your Humble sr.
Thomas Welsh